Case: 18-50413      Document: 00514863622         Page: 1    Date Filed: 03/07/2019




           IN THE UNITED STATES COURT OF APPEALS
                    FOR THE FIFTH CIRCUIT
                                                                   United States Court of Appeals
                                                                            Fifth Circuit

                                    No. 18-50413                          FILED
                                  Summary Calendar                    March 7, 2019
                                                                     Lyle W. Cayce
                                                                          Clerk
UNITED STATES OF AMERICA,

                                                 Plaintiff-Appellee

v.

AMERICA REYES-MEDELLIN,

                                                 Defendant-Appellant


                   Appeal from the United States District Court
                        for the Western District of Texas
                             USDC No. 2:17-CR-176-1


Before SMITH, WIENER, and WILLETT, Circuit Judges.
PER CURIAM: *
       Defendant-Appellant America Reyes-Medellin appeals her convictions,
following a bench trial, for conspiring to transport illegal aliens and
transportation of an illegal alien. She contends that the district court erred by
denying her motion to suppress evidence obtained following a warrantless stop
of her vehicle by a Border Patrol agent on FM 2523 near Del Rio, Texas.




       * Pursuant to 5TH CIR. R. 47.5, the court has determined that this opinion should not
be published and is not precedent except under the limited circumstances set forth in 5TH
CIR. R. 47.5.4.
    Case: 18-50413     Document: 00514863622       Page: 2   Date Filed: 03/07/2019


                                   No. 18-50413

      We review the district court’s factual findings for clear error and its legal
conclusions, including whether there was reasonable suspicion justifying the
stop, de novo. See United States v. Cervantes, 797 F.3d 326, 328 (5th Cir. 2015).
The evidence presented at a suppression hearing is viewed in the light most
favorable to the prevailing party. Id.
      In reviewing whether a stop conducted by a roving Border Patrol agent
was based upon a reasonable suspicion, we examine the totality of the
circumstances and weigh the factors set forth in United States v. Brignoni-
Ponce, 422 U.S. 873, 884-85 (1975). Cervantes, 797 F.3d at 329. These factors
include (1) the area’s proximity to the border; (2) the characteristics of the area;
(3) usual traffic patterns; (4) the agent’s experience in detecting illegal activity;
(5) the driver’s behavior; (6) particular characteristics of the vehicle;
(7) information about recent illegal trafficking of aliens or narcotics in the area;
and (8) the number of passengers in the vehicle and their appearance and
behavior.   Id.   We consider “all circumstances together to weigh not the
individual layers, but the laminated total.” United States v. Jacquinot, 258
F.3d 423, 427 (5th Cir. 2001). “Factors that ordinarily constitute innocent
behavior may provide a composite picture sufficient to raise reasonable
suspicion in the minds of experienced officers.” Id. at 427-28.
      As Reyes-Medellin’s sedan was encountered well within 50 miles of the
border between Mexico and the United States, the “paramount factor” of
proximity is here satisfied. United States v. Garza, 727 F.3d 436, 441 (5th Cir.
2013) (internal quotation marks and citations omitted). The possibility that
Reyes-Medellin might have begun her drive in Del Rio does not preclude
consideration of this factor. See United States v. Zapata-Ibarra, 212 F.3d 877,
881 (5th Cir. 2000) (holding that proximity factor weighed in favor of
reasonable suspicion when north-bound vehicle was encountered on FM 2523



                                         2
    Case: 18-50413     Document: 00514863622     Page: 3   Date Filed: 03/07/2019


                                  No. 18-50413

approximately 24 miles from border); United States v. Villalobos, 161 F.3d 285,
289 (5th Cir. 1998) (concluding that proximity to border was not negated by
possibility that driver could have been innocent traveler from nearby town).
FM 2523’s reputation as a smuggling route, and intelligence reports that the
agent had received about ongoing smuggling there, additionally support
reasonable suspicion. See Zapata-Ibarra, 212 F.3d at 881.
      The agent’s familiarity with local traffic patterns, which primarily
consisted of dirty ranch trucks that the agent recognized on sight, further
contribute to reasonable suspicion. Villalobos, 161 F.3d at 289 (“[T]he agents,
who were familiar with local area residents, did not recognize [the defendant’s]
truck as a local vehicle.”). So, too, do the unusual cleanliness and darkly tinted
windows of the sedan, the latter of which prevented the agent from
determining whether any passengers were in the vehicle. See United States v.
Guerrero-Barajas, 240 F.3d 428, 433 (5th Cir. 2001) (tinted windows); United
States v. Nichols, 142 F.3d 857, 871 (5th Cir. 1998) (cleanliness). Finally, the
agent’s experience of having worked over 13 years in the Del Rio area
strengthened the reasonableness of his suspicion. See Zapata-Ibarra, 212 F.3d
at 882.
      Even if some of the relevant factors in the instant case might constitute
innocent behavior under other circumstances, Reyes-Medellin fails to show
that the district court erred by holding that the laminated total of the relevant
circumstances provided reasonable suspicion justifying the stop.              See
Jacquinot, 258 F.3d at 427-28. Accordingly, we AFFIRM.




                                        3